Citation Nr: 1027120	
Decision Date: 07/20/10    Archive Date: 07/28/10

DOCKET NO.  05-16 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, DC


THE ISSUES

1.  Entitlement to service connection for low back disability.

2.  Entitlement to service connection for tuberculosis.

3.  Entitlement to service connection for removal of the 
gallbladder, claimed as secondary to tuberculosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran reportedly served on active duty from December 1979 
to November 1983.  He also reportedly had reserve service from 
1990 to 2003.

This appeal comes before the Board of Veterans' Appeals (Board) 
from rating decisions by a Regional Office (RO) of the United 
States Department of Veterans Affairs (VA).  In a July 2004 
rating decision, the RO denied service connection for a low back 
disability, for tuberculosis, and removal of the gallbladder, 
claimed as secondary to tuberculosis. 

The Veteran testified at a Board hearing in March 2006.  A 
transcript of this hearing has been associated with the claims-
file.

This matter was previously before the Board in January 2007, when 
it was remanded for additional development.

During the processing of the prior Board remand, the RO's May 
2010 rating decision granted service connection for a left knee 
disability.  With this complete grant of the benefit sought, the 
issue of entitlement to service connection for a left knee 
disability (which was before the Board at the time of the January 
2007 remand) is no longer in appellate status and no longer 
before the Board at this time.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.




REMAND

The Veteran reports that he sustained a low back injury while 
playing basketball, during his 1979 to 1983 period of active 
service.  He contends that he has had progressive periodic 
problems, including pain, in his low back since that injury.

The Veteran's service treatment records show that he was seen in 
June 1980 for back pain following an injury while playing 
basketball.  The treating practitioner's impression was severe 
sacroiliac strain.  No low back disorder was noted on the report 
of a July 1983 examination of the Veteran for separation from 
service.  Records of private medical treatment of the Veteran 
dated from the late 1990s forward reflect complaints of 
thoracolumbar back pain.  Lumbar spine x-rays taken in 2004 show 
multilevel degenerative disc changes.

The Board's January 2007 remand noted that the Veteran had not 
had a VA medical examination.  At that time, the Board found that 
a remand was necessary because the claims file did not contain 
any medical finding or opinion regarding the likelihood of a 
connection between injury in service and a current low back 
disability.  The Board remanded the issue for a VA orthopedic 
examination, with a review of the claims file, and an opinion as 
to the likely etiology of any current low back disability.  As 
explained below, no adequate compliant VA examination report has 
yet been associated with the claims-file.

As discussed in the Board's January 2007 remand, the Veteran has 
been treated for tuberculosis, including tuberculous spondylitis.  
The Veteran states that tuberculosis was diagnosed when he was in 
service, possibly during reserve service.  The Veteran's service 
treatment records reflect that the Veteran had a positive PPD 
test during active service, in April 1983, and that he was to be 
treated with isoniazid/B6 for a year.  Post-service medical 
records reflect the Veteran's reports of treatment for 
tuberculosis in 1992 and 1996.  In 1997, the Veteran had a 
reactive tuberculosis test.  In 1999, he was found to have 
tuberculous spondylitis, and he was treated for that disease in 
1999, 2001, and 2003.

The claims file does not contain any medical finding or opinion 
regarding the likelihood of a connection between the positive PPD 
test during service in 1983 and the tuberculosis treated in the 
1990s and 2000s.  The Board's January 2007 remand directed that 
the RO should schedule the Veteran for a VA examination, with a 
review of the claims file, and an opinion as to the likelihood of 
an etiological link between the Veteran's tuberculosis and his 
in-service positive PPD test.

For the claims of service connection for a back disability and 
for tuberculosis, there unfortunately remains no adequate 
compliant VA examination report of record in this case.  A VA 
examination report dated December 2008 and an addendum dated in 
January 2010 are of record, but both reports are extensively 
inadequate, as noted by the RO itself in its deferred rating 
decision sheets dated in March 2009 and February 2010.  The Board 
observes that the December 2008 and January 2010 reports reflect 
significant factual errors and fail to provide any etiology 
opinions responsive to the pertinent questions in this case and 
presented in the Board's prior remand.  Once again, the details 
of the inadequacy of the December 2008 and January 2010 VA 
examination reports have already been acknowledged by the RO in 
discussions documented in the March 2009 and February 2010 
deferred rating decisions.

The RO's most recent attempt to remedy the acknowledged 
inadequacy of the prior VA examination reports resulted in the 
preparation of an April 2010 VA examination report.  However, the 
Board regrets that it must find that even after this most recent 
report the development in this case remains inadequate and 
noncompliant with the Board's remand directives.  The April 2010 
VA examination report never addresses whether the Veteran's 
current degenerative joint disease of the back may be 
etiologically related to his documented in-service back injury.  
The April 2010 VA examination report never addresses whether the 
Veteran's post-service manifestations of tuberculosis may be 
etiologically related to his documented in-service positive PPD 
test.  Although the April 2010 VA examination report suggests 
that the Veteran does not have any manifested symptoms of 
tuberculosis, and suggests that the Veteran's degenerative joint 
disease of the back is not linked to tuberculosis, this 
information neither answers the questions posed in the Board 
remand nor do they otherwise permit for informed appellate review 
to resolve this appeal.  The essential medical questions in this 
case, featuring but not limited to the question of whether the 
Veteran's current back disability is related to his in-service 
back injury and the question of whether the Veteran's post-
service tuberculosis has been related to his in-service positive 
PPD test, remain unresolved and have not been addressed by any of 
the VA examination reports of record. 

The Board believes that appellate review cannot survive judicial 
scrutiny without answers to the medical questions presented in 
the Board's prior remand.  A new remand is necessary to ensure 
compliance with the development requested by the Board's January 
2007 remand and to develop the record to allow a proper 
determination in appellate review of this case; the Board is 
under a duty to ensure compliance with the terms of its prior 
remands.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board also observes, in passing, that the May 2010 
supplemental statement of the case contributes to some of the 
confusion in the development of evidence in this case by 
apparently mischaracterizing the evidence.  The May 2010 
supplemental statement of the case indicates that the VA 
examination reports in this case found no nexus and that they 
cited an absence of documentation in the service treatment 
records of any pertinent injury of manifestations of disability.  
However, the supplemental statement of the case's description 
appears to be in error; the VA examination reports do not address 
the pertinent etiology questions and, of course, the service 
treatment records do document potentially pertinent injury and 
manifestation of disease.  In the Board's view, completion of the 
required development and appropriate RO-level readjudication is 
necessary in this case.

Additionally, the Veteran underwent removal of his gallbladder in 
December 1998.  He claims that the gallbladder removal was a 
result of his tuberculosis.  The Veteran's claim for service 
connection for tuberculosis is currently on appeal, and the Board 
is presently remanding that claim for additional development.  
The claim for service connection for removal of the gallbladder 
is inextricably intertwined with the tuberculosis claim.  The RO 
should reconsider the gallbladder claim after development and 
reconsideration of the tuberculosis claim.

Finally, the Veteran contends that tuberculosis may have been 
incurred or aggravated during his reserve service or during his 
active duty service.  He reports that during his service in the 
reserves from 1990 to 2003, he had periods of active service, 
including service outside of the United States.  The Board 
previously remanded the case to the RO to request service records 
that provide those dates.  The RO's March 2009 deferred rating 
decision acknowledges that an error was made in the original 
request for such documents (identification of an incorrect date 
range).  The RO's February 2010 deferred rating decision sheet 
acknowledges, consistent with the Board's own review of the 
claims-file, that "[t]he file does not include a response from 
the Navy Personnel Command.  This information should be requested 
again, and the response place[d] in the claims file."  However, 
following this acknowledgment, the only documented resolution of 
any attempt to obtain the pertinent records is presented in a 
printed email providing a negative response from the VA Records 
Management Center; this does not appear to be related to the 
separate and essential attempt to obtain the pertinent records 
from the Navy service department itself.  There remains no 
response from the service department indicating the resolution of 
the attempt to obtain the pertinent records, and no information 
concerning or supporting a formal finding of unavailability.  As 
this appeal must be remanded for other development, the Board 
finds it reasonable to direct that the attempts to obtain these 
records be appropriately followed-up upon at this time.

Accordingly, the case is REMANDED for the following action:

1.  The RO should request records of the 
Veteran's reserve service from 1990 to 2003, 
showing the dates during those years when the 
Veteran served on active duty, active duty 
for training, or inactive duty for training.  
The RO should also request any medical 
records associated with the Veteran's reserve 
service.  In the event that the pertinent 
records cannot be obtained, a negative 
response from the appropriate queried 
agencies should be included in the claims 
file.

2.  The RO should schedule the Veteran for a 
VA orthopedic examination to address the 
existence and likely etiology of the current 
disability of the low back.  The examiner 
must be provided with the Veteran's claims 
file for review.  The examiner should provide 
findings and a diagnosis of each current 
disability of the low back.  After examining 
the Veteran and reviewing the claims file, 
the examiner should express an opinion, with 
respect to each current disability of the low 
back, as to whether it is at least as likely 
as not (a 50% or higher degree of 
probability) that the disability is causally 
related to service.  The examiner is asked to 
specifically address the Veteran's documented 
in-service back injury in June 1980.  A 
rationale should be provided for all 
conclusions drawn.

3.  The RO should schedule the Veteran for a 
VA examination to address the likely etiology 
of the veteran's tuberculosis, including 
tuberculous spondylitis.  The examiner must 
be provided with the veteran's claims file 
for review.

a) After examining the Veteran and 
reviewing the claims file, the examiner 
should express an opinion as to whether 
the Veteran currently has a chronic 
diagnosis of tuberculosis, including but 
not limited to tuberculous spondylitis.  
The examiner should clearly explain 
whether the Veteran has a diagnosis of 
tuberculosis even if the examiner finds 
that such diagnosis is currently 
asymptomatic; it is important to determine 
whether the Veteran has an inactive or 
asymptomatic diagnosis of tuberculosis 
versus not having tuberculosis at all.

b)  The examiner should express an opinion 
as to whether it is at least as likely as 
not (a 50% or higher degree of 
probability) that any post-service 
manifestation of tuberculosis, including 
tuberculous spondylitis, is causally 
related to service.  This question should 
be answered even if the examiner finds 
that the Veteran does not currently have 
active symptomatic tuberculosis.

c) The examiner should also offer an 
opinion on the relationship, if any, 
between the Veteran's tuberculosis, 
including tuberculosis spondylitis, and 
the removal of his gallbladder.

4.  In the interest of avoiding further 
remand, the RO should review the examination 
reports and opinions to ensure they are based 
on a review of the claims file, they are 
responsive to the questions posed above, and 
that they are accompanied by a rationale.

5.  After completion of the above, the RO 
should review the expanded record and 
determine if the Veteran's claims can be 
granted.  If any claim remains denied, the RO 
should issue a supplemental statement of the 
case and afford the Veteran an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


